11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Eddie Trevino,                              * From the 104th District Court
                                              of Taylor County,
                                              Trial Court No. 18120B.

Vs. No. 11-20-00205-CR                      * June 4, 2021

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has considered Eddie Trevino’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.